Citation Nr: 1017767	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for degenerative disc 
disease of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1945 to 
December 1946 and from July 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in Louisville, Kentucky, which, in pertinent part, granted 
service connection for bilateral hearing loss, assigning an 
initial noncompensable rating, and denied service connection 
for a right knee condition and degenerative disc disease of 
the low back.  The matter of an initial rating for PTSD comes 
from a January 2008 rating decision, which granted service 
connection for the disability, assigning an initial 30 
percent rating.

During the pendency of the appeal, an increased evaluation 
from 30 percent to 50 percent was granted for PTSD by rating 
decision dated in January 2009.  The Board notes, with 
respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The appellant testified before the undersigned at a January 
2010 hearing at the RO.  A transcript has been associated 
with the file.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The appellant's service-connected PTSD has been 
manifested by deficiencies in most areas due to continuous 
depressive symptoms, but not total social or occupational 
impairment.  

2.  The appellant has withdrawn his appeal seeking an initial 
compensable rating for bilateral hearing loss and service 
connection for a right knee disability and degenerative disc 
disease of the low back.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issues of an initial 
compensable rating for bilateral hearing loss and service 
connection for a right knee disability and degenerative disc 
disease of the low back.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an initial 
rating in excess of 50 percent for PTSD.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2006 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability and effective date provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
most recently in September 2009.  The appellant has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2009 VA examination report is thorough and 
supported by private treatment records.  The examination in 
this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Rating

The appellant contends that he is entitled to an initial 
rating in excess of 50 percent for his PTSD.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

The appellant's service-connected PTSD is evaluated as 50 
percent disabling under the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The appellant has only received GAF scores from VA providers.  
His December 2006 and July 2009 VA examination reports both 
indicate GAF scores of 70.  His September 2009 VA examination 
report shows a GAF score of 68.  According to DSM-IV, a score 
of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  The Board turns to the remaining 
evidence.

The appellant has undergone several VA examinations in the 
course of this claim, in December 2006, June 2009 and 
September 2009.  The symptoms found were similar and 
consisted mainly of problems sleeping, nightmares, 
hypervigilence, irritability and depression, with isolating 
behavior.  The examiners noted some impairment with 
concentration and mild memory loss, but none found the 
appellant to be delusional or to suffer from hallucinations, 
suicidal ideation or incoherent speech.  The appellant's 
thought processes were generally found intact, excepting PTSD 
symptomatology, such as his flashbacks.  The appellant also 
reported being involved with some social activities, such as 
church, a veterans group and with his wife and children.  As 
a result of good social support, the GAF scores were high and 
the prognosis fair.  

The appellant's VA treatment records are of limited value.  
The appellant receives medication through VA.  The appellant 
denied PTSD symptoms on several occasions, but continued to 
receive anti-anxiety medication.  He had a positive 
depression screening in November 2006 and November 2008.  The 
appellant had a negative June 2009 suicide screening.

The appellant has also sought treatment from a psychologist, 
R.R.  The psychologist saw the appellant for several years, 
but had closed down his practice by the time of the 
appellant's hearing before the undersigned.  The psychologist 
sent an August 2006 letter to VA, indicating that the 
appellant had PTSD as a result of combat in Korea.  The 
letter generally describes the appellant's symptoms as 
recurrent memories, flashbacks, dreams and nightmares, with 
exaggerated reactions, sleep disturbance, increased 
irritability, difficulty concentrating, and hypervigilance.  
Following the December 2006 VA examination report, R.R. sent 
in a second letter, also indicating that the appellant had 
PTSD.  According to R.R., the appellant had significant 
impairment of psychosocial functioning.  The appellant 
reported slow and historically painful progress in social 
relationships.  He indicated a dislike for shaking hands, 
making small talk, feelings of worthlessness and inadequacy.  
The appellant was considered to be depressed and alienated 
from others.  The appellant gave answers similar to 
individuals who appear to be depressed and preoccupied and 
have difficulty concentrating on daily tasks.  The pattern 
suggested a poor memory, concentration problems, and an 
inability to make decisions.  His profile also suggested that 
he has problem-filled relationships, distrusts others and is 
very insincere in close relationships.  Depression and 
distrust result in indifference and apathy.  R.R. indicated 
that the appellant's interaction with other veterans through 
D.A.V., which was relied on in the December 2006 VA 
examination report, was very recent and came at R.R.'s 
insistence during therapy.  The treatment records from R.R. 
also contain a February 2008 psychological evaluation.  This 
evaluation was similar in reporting paranoia, depression, 
difficulty socializing and some difficulty maintaining 
employment.  The evaluation found problems in memory, 
concentration and an inability to make decisions.  The 
appellant was withdrawn with no energy for life.  There was, 
however, no indication of suicidal or homicidal ideation or 
intent, no hallucinations other than flashbacks, delusions or 
inability to communicate.  Also, there was no indication of 
disorientation to person, place, time, or situation.  The 
examiner characterized the degree of disability as severe.  

The file also reflects that a buddy statement was received in 
April 2009 from a friend, J.W.  This statement, however, does 
not concern the appellant's PTSD symptoms.  

The appellant's spouse has also reported on the appellant's 
symptoms.  In a May 2007 statement, the appellant's spouse 
indicated that the appellant rarely wanted to leave home and 
always sat with his back in a corner when he would leave the 
house.  The appellant had trouble sleeping, with bad dreams, 
nightmares, and warned others not to wake him suddenly.  She 
also indicated that the appellant had problems concentrating, 
making decisions and startled easily.  She indicated that the 
appellant had a problem with anger that jeopardized their 
marriage.  She reported that the doctor put the appellant on 
Paxil which seemed to help.  In testimony before the Board, 
the appellant's spouse reported that the appellant only left 
the house to attend doctor's appointments or to accompany her 
to the store.  When she did bring the appellant along, she 
would ask a neighbor to sit with him.  She reported that the 
appellant's social outlets, church, D.A.V., etc., had 
stopped, although the appellant apparently continued to 
report them to examiners.

The record does not reflect that the appellant's symptoms 
consist of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  On the whole, the Board finds that the appellant's 
PTSD is manifested by continuous depression that would effect 
functioning in most areas.  The appellant's spouse has 
described a near total detachment from social activities.  
The appellant's interactions with VA examiners indicates that 
the appellant does retain some ability to function when 
required.  Similarly, the appellant does not endorse symptoms 
similar to those listed in the criteria for a 100 percent 
rating.  Thus, the Board cannot find that his social and 
occupational impairment is total.  The Board concludes that 
the criteria for a 70 percent rating have been met, but no 
higher.  See 38 C.F.R. § 4.130, supra.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's PTSD disability 
is not inadequate.  The appellant has reported depression, 
irritability, panic attacks, sleep impairment, motivation and 
mood impairment and social and occupational functioning 
impairment that is consistent with the symptoms contemplated 
by the schedular criteria.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board concludes that the 
criteria for a rating of 70 percent have been met, but that 
the criteria for a 100 percent have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the evidence that the 
appellant's PTSD symptoms merit a 70 percent rating are at 
least in equipoise and that the preponderance of the evidence 
is against a finding of total social and occupational 
impairment.  Consequently, the benefit-of-the-doubt rule 
applies to the grant of 70 percent, but not to 100 percent, 
and the claim must be granted only to the extent of a 70 
percent initial rating for PTSD.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Withdrawn Appeals

At his January 2010 hearing before the undersigned, the 
appellant stated under oath and on the record that he 
withdrew his claims for an initial compensable rating for 
bilateral hearing loss and service connection for a right 
knee disability and degenerative disc disease of the low 
back.  VA regulation provides for the withdrawal of an appeal 
to the Board by the submission of a written request to that 
effect at any time before the Board promulgates a final 
decision on the matter in question.  See 38 C.F.R. § 
20.204(b) (2009); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) 
(When a claim is withdrawn by a veteran, it ceases to exist; 
it is no longer pending and it is not viable).

As of January 2010, the Board had not yet issued a final 
decision on this case.  The transcription of the appellant's 
statement under oath has reduced his statement to writing.  
Therefore, the appellant's withdrawal of this issue is valid.  
The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 
7105(d)(West 2002 & Supp. 2009).  Accordingly, further action 
by the Board on this particular matter is not appropriate and 
the appellant's appeals for an initial compensable rating for 
bilateral hearing loss and service connection for a right 
knee disability and degenerative disc disease of the low back 
should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

Entitlement to an initial rating of 70 percent, but no 
higher, for PTSD is granted.

The claim of an initial compensable rating for bilateral 
hearing loss is dismissed.

The claim of service connection for a right knee disability 
is dismissed.

The claim of service connection for degenerative disc disease 
of the low back is dismissed.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


